IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


LINWOOD GERBER,                          : No. 656 MAL 2016
                                         :
                  Respondent             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
RALPH PIERGROSSI AND ROSANNE             :
PIERGROSSI AND JANET WIELOSIK,           :
                                         :
                  Petitioners            :


                                    ORDER



PER CURIAM

     AND NOW, this 10th day of February, 2017, the Petition for Allowance of Appeal

is DENIED.